UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6108


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HENRY EARL MILLER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:04-cr-00022-HFF-3)


Submitted:   March 16, 2010                 Decided:   March 17, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Henry Earl Miller, Appellant Pro Se.   Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            In    February    2006,   Henry     Earl     Miller    filed   in    the

district court a letter challenging his conviction and 300-month

sentence imposed following his guilty plea to armed robbery,

using and carrying a firearm during a crime of violence, and

aiding    and    abetting    in   these     offenses.      The    district    court

properly characterized this letter as a 28 U.S.C.A. § 2255 (West

2006 & Supp. 2009) motion, and ultimately denied relief.                      Miller

has since filed numerous motions in the district court seeking

to reinstate his ability to file a § 2255 motion.

            In this appeal, Miller seeks to appeal the district

court’s    text   order     denying   his     motions:     (1)    “to   amend    the

unwarned    recharacterized       3-page      unlabeled    letter;”     (2)     “for

written order setting forth defendant's ‘offense conduct’ for

which he was sentenced and punished under aiding and abetting 18

U.S.C. § 2113(d) [(2006)];” (3) “for written order setting forth

defendant's ‘offense conduct’ for which he was sentenced and

punished under aiding and abetting 18 [U.S.C.A.] § 924(c) [(West

2006 & Supp. 2009)];” (4) “for court to honor and uphold the

Fifth Amendment’s Double Jeopardy Clause;” (5) “to be informed

if defendant had not finally plead (sic) guilty to the bogus 18

U.S.C. § 924(c) charges would he still be waiting and rotting in

county jail for his jury trial;” (6) “to be informed why this

court allowed defendant’s counsel David W. Plowden to exit the

                                          2
courtroom     during        Miller’s        sentencing               proceedings      and       what

purpose did such a stunt serve;” (7) “for clarification of the

purpose of 28 U.S.C. § 2241(c)(3) [(2006)]”; (8) “for court to

comply with the 4th Circuit Court of Appeals[’] instruction to

make an appropriate disposition on petitioner’s 28 U.S.C. § 2241

motion;”     (9)   “for       leave        of       court       to     amend    the    unwarned

recharacterized letter or to file a legally first § 2255 motion

on the basis of stare decisis;” (10) “for issuance of a show

cause order;” and (11) “for immediate release on the basis of

the Double Jeopardy Clause violation.”

             This order is not appealable unless a circuit justice

or   judge   issues     a    certificate            of   appealability.               28    U.S.C.

§ 2253(c)(1) (2006).           A certificate of appealability will not

issue   absent     “a       substantial         showing          of      the    denial       of     a

constitutional     right.”            28    U.S.C.          §    2253(c)(2)      (2006).            A

prisoner     satisfies         this        standard             by     demonstrating            that

reasonable     jurists       would     find          that       any     assessment         of     the

constitutional     claims      by     the       district         court     is   debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                         We have

independently reviewed the record and conclude that Miller has

not made the requisite showing.                      Accordingly, we deny Miller’s

                                                3
motion    for   a   certificate   of     appealability     and    dismiss     the

appeal.     We dispense with oral argument because the facts and

legal    contentions    are   adequately     presented    in     the    materials

before    the   court   and   argument     would   not   aid   the     decisional

process.

                                                                        DISMISSED




                                       4